DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments with respect to claim 17 have been fully considered and are persuasive.  The 35 USC 101 rejection of claim 17 has been withdrawn. Claims 17-21 now have no rejections.
Applicant’s arguments with respect to claim 12 have been fully considered and are persuasive.  The 35 USC 101 rejection of claim 12 has been withdrawn. 
 Applicant's arguments filed 10/27/2021 with respect to claims 1-16 and 22 have been fully considered but they are not persuasive. Applicant argues that “has occurred along a fluid conduit having acoustic sensors positioned therealong” indicates that the acoustic event is in fact connected with a practical application rather than just being an abstract idea. The claim limitations are directed towards the use of acoustic sensors for acquiring a measured acoustic signal and then attributing the acoustic even to one of the sensors. These limitations are considered to be an addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional since it is mere data gathering and outputting (see MPEP 2106.05g). The step of determining a linear relationship using a processor is a mathematical step as is determining a transfer function. The step of monitoring variations over time is considered to be an insignificant extra-solution activity, data gathering, while the step of determining whether a variation exceeding a threshold is mental process since it is interpreting visual information. The same rejection and arguments are applicable to amended claim 22.
. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 16, 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method for determining an acoustic event using a processor and signal acquisition and analysis without significantly more. The claim(s) recite(s) method steps. This judicial exception is not integrated into a practical application because a generic processor is being claimed. Merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea does not integrate a judicial exception into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a generic processor is being claimed.

Claim 1 teaches “A method for determining whether an acoustic event has occurred along a fluid conduit (The method involves and is a mathematical concept utilizing mathematical functions) having acoustic sensors positioned therealong, the method comprising: (a) (These are generic structures that do not amount to more than the abstract idea: (i) a linear relationship between a measured acoustic signal measured using the sensor and a white noise acoustic source located along a longitudinal segment of the fluid conduit overlapping the sensor (This is a purely mathematical step which involves generating a relationship between 2 signals); and (ii) from the linear relationship, an acoustic path response and an acoustic source transfer function that transforms the white noise acoustic source (This is mathematical step); (b) monitoring over time variations in one or both of the acoustic path responses and acoustic source transfer functions (This is a mental process – concepts performed in the human mind (including an observation); (c) determining whether at least one of the variations exceeds an event threshold (This is using a computer tool to perform a mental process since it only involves comparing acquired data to a reference); and (d) when at least one of the variations exceeds the event threshold, attributing the acoustic event to one of the sensors corresponding to the acoustic path response or acoustic source transfer function that varied in excess of the event threshold (This is a mathematical formula for calculating an alarm limit, Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ2d 193, 195 (1978)).”
Under step 2A, the claim is directed to a judicial exception, that being an abstract idea. No additional elements are taught to integrate the judicial exception into a practical application.
Under step 2B, the generic elements of a processor and sensor(s) do amount to significantly more than the abstract idea. Mere instructions to implement an abstract idea on a computer does not qualify as "significantly more" when recited in a claim with a judicial exception.

Claim 12 does include specific structures that amount to more than the abstract idea and is not rejected under 35 USC 101. Dependent claims 13, 14 and 15 also amount to more than the abstract idea.

Allowable Subject Matter
Claims 17-21 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/            Primary Examiner, Art Unit 2863